DETAILED ACTION
	The previously mailed corrected notice of allowance addressed Applicant’s cancelation of claim 4 by preliminary amendment.  Claims 1-3 and 5-14 were allowed and renumbered as claims 1-13.  Please see file wrapper for search history, IDS consideration, etc.
	THIS CORRECTED NOTICE OF ALLOWANCE ENCOMPASSES THE AMENDMENT TO THE SPECIFICATION FILED 7/28/2022.  This amendment crossed in the mail with the prior issued notice of allowance.  It is unclear why Applicant separately submitted the amendments to the specification on 7/28/2022 after the RCE filed 6/23/2022.  In the future, Applicant is encouraged to review all materials for completeness and correctness prior to the close of prosecution and prior to submission; this is in the interest of compact prosecution.  The following reasons for allowance are maintained as previously issued.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance- No Change from NOA mailed 4/22/22
The following is an examiner’s statement of reasons for allowance: the nearest prior art, US 2005/130857 and EP 1731556, do not reasonably teach the sericin component, particularly sericin having the claimed beta-sheet structure proportion, included in the product and method of making as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3 and 5-14 (renumbered 1-13) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617